Citation Nr: 0634186	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-03 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a bilateral mandible fracture.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel 


INTRODUCTION

The appellant served on active duty from August 1994 to 
August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which, in pertinent part, granted service 
connection with a noncompensable rating for a bilateral 
mandible fracture.  By way of a July 2001 rating action, the 
RO increased the rating for a bilateral mandible fracture to 
10 percent, effective from the date of service connection.  
During the course of the appeal, the veteran's claims folder 
was transferred to the RO in Philadelphia, Pennsylvania.  A 
personal hearing was held before an RO hearing officer in 
February 2002.  A transcript of that proceeding is of record.

This case is also on appeal from a November 2003 RO decision, 
which, in pertinent part, granted service connection for a 
left ankle strain and assigned the disability a 10 percent 
evaluation effective August 23, 1998.

Because the claims on appeal involves requests for higher 
initial evaluations following grant of service connection, 
the Board has characterized the claims in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The issue of entitlement to a higher rating for residuals of 
a left ankle injury is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since the effective date of service connection, the 
appellant's bilateral mandibular fracture residuals are 
manifested as interincisal range of motion greater than 40 
millimeters (mm), and left and right lateral excursions 
currently greater than 10 mm.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for a bilateral mandibular fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.7, 4.40, 4.45, 4.150, Diagnostic Code 
9905.


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In the matter adjudicated in this decision, there is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
March 2004 correspondence, amongst other documents considered 
by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish 
effective dates for the disability on appeal.  The claim was 
readjudicated in May 2006 supplemental statements of the 
case.  The failure to provide notice of the type of evidence 
necessary to establish an effective date for the increased 
rating claims on appeal are harmless because the Board has 
determined that the preponderance of the evidence is against 
the claim.  Hence, any questions regarding what ratings or 
effective dates would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
claims for VA benefits.  In this case, any error was cured by 
providing notice and readjudicating the claim.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence and testimony.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development, including affording the veteran 
appropriate examinations to evaluate the severity of his 
service-connected disability.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 



Increased Rating
 
The veteran and his representative contend that the 
claimant's mandibular fracture residuals are manifested by 
symptomatology that warrants the assignment of an increased 
rating.  It is requested that the veteran be afforded the 
benefit of the doubt.

As service connection has already been established, it is the 
level of disability that is of concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Still, each disability must be viewed 
in relation to its history, so examination reports and 
treatment records dating back at least to the date of the 
claim are considered.  38 C.F.R. 
§ 4.1.  The history of disability is even more important 
where, as here, the veteran disagrees with the initial 
evaluations assigned upon the grant of service connection.  
In such a case, separate ratings can be assigned for separate 
periods of time, based on the levels of disability manifested 
during each separate period of time, from the effective date 
of service connection.  Fenderson, 12 Vet. App. 119, 126 
(1999).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. 
§ 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Background

During service in September 1996 the veteran sustained an 
open mandible fracture, in a vehicular accident.  The 
veteran's left jaw was broken in two places, he received nine 
stitches under his chin, and his jaw was wired shut for 6 
weeks.  

During a July 2000 VA examination, the examiner noted that 
the veteran had sustained significant injuries to his jaw, 
fracturing the jaw apparently in 3 locations, predominantly 
the left side, and shattering a good deal of his teeth on the 
left.  He reported that he could not open his mouth 
completely and had constant pain in the temporomandibular 
joint, left side.  Examination revealed moderate impairment 
of mastication and phonation.  Four teeth were lost 
(fractured).  There was no current prosthesis.  The inter-
incisal range of motion was reportedly limited by pain, but 
was measured to be greater than 40 mm.  Lateral excursion was 
2 mm bilaterally. 

At a July 2004 VA dental examination, the examiner noted a 
history of TMJPDS (temporomandibular joint pain dysfunction 
syndrome) since the vehicle accident in service.  The 
examiner noted a history of pain in the morning and in cold 
weather, especially on the left side.  The pain was 7 on a 
scale to 10 when exacerbated.  During the examination no pain 
was shown.  The examiner noted moderate impairment of 
mastication and phonation.  He reported that three mandibular 
incisors were replaced by implants.  The inter-incisal range 
of motion was to 42 mm with pain at the 1 or 2 level.  Right 
lateral excursion was to 10 mm without pain, and left lateral 
excursion was to 10 mm with pain at a level of 4.  
Radiological studies were within normal limits; bone loss was 
about 60 percent in the mandibular anterior region.  The 
diagnoses were TMJPDS, moderate most prominent on the left; 
and, peri-implantitis moderate localized to tooth number 25 
recession buccal.

At a May 2006 a VA examination, the examiner noted the 
veteran suffered 3 fractures of the mandible with the loss of 
4 teeth.  He underwent a bone graft and 3 implants.  The 
veteran rated his pain a 7 at worst during mastication at 
fatigue levels, restored after rest.  The examiner noted 
moderate mastication impairment, bilateral with normal pain 
level of 4.  Phonation was impaired with a lisp pronounced on 
excursive movements.  The maximum inter-incisal range of 
motion was 42 mm; and, lateral excursion was 10 mm, 
bilaterally.

There was no evidence of persistent malunion and moderate to 
mild alveolar bone loss consistent with adult periodontitis.  
Remarkable findings of loss of anterior mandible to within 
12mm of mandibular inferior cortex and apparently successful 
integration of fixtures times 3; S1 beaking mandibular 
condylar head, left and no abnormality determined on the 
right.  The diagnoses were "perimplant loss of mucosal 
tissue and mild loss of integrated alveolar bone".

Analysis

The veteran's mandibular fracture residuals have been rated 
as 10 percent disabling under 38 C.F.R. § 4.150, Diagnostic 
Code 9905, for limited motion of the temporomandibular 
articulation.  Under this Diagnostic Code, limited motion of 
the 
Inter-incisal range from 0 to 10 mm warrants a 40 percent 
rating; from 11 to 20 mm warrants a 30 percent rating; from 
21 to 30 mm warrants a 20 percent rating; and from 31 to 40 
mm warrants a 10 percent rating.  In addition, limited motion 
of the range of lateral excursion from 0 to 4 mm warrants a 
10 percent rating.  The note following the Code reads: 
Ratings for limited inter-incisal movement shall not be 
combined with ratings for limited lateral excursion.  38 
C.F.R. § 4.150.

The veteran contends a higher initial disability rating is 
warranted due to the severity of his oral condition.  The 
Board has considered the appellant's contentions, however, as 
is explained below, the preponderance of the evidence is 
against the claim.

The veteran has been service-connected for residuals of a 
bilateral mandibular fracture at a 10 percent disability 
rating effective since August 1998.  The medical evidence of 
record reveals that the veteran's bilateral mandibular 
fracture has always been manifested by limited range of 
motion, and complaints of pain and difficulty eating hard 
food.  This has remained relatively unchanged over the years. 

The Board finds that the veteran's bilateral mandibular 
fracture residuals do not warrant a disability rating in 
excess of 10 percent.  As noted, a 20 percent rating is 
warranted if there is limited inter-incisal motion between 
21- 30 mm, and a 10 percent rating is warranted if the 
limitation is between 31 - 40 mm.  In this case however, 
during three VA examinations in July 2000, July 2004, and 
March 2006, the inter-incisal range of motion was 
consistently greater than 40 mm without strain.  Lateral 
excursion was typically 10mm, except in the July 2000 
examination where it was 2 mm.  The findings for inter-
incisal range of motion on all three examinations (greater 
than 40 mm) would not even warrant a 10 percent rating under 
Code 9905, and the typical findings for range of lateral 
excursion on two of the three examinations (10 mm) would 
likewise not even warrant a 10 percent rating under that 
code.  While the finding on the July 2000 examination that 
range of lateral excursion was limited to 2 mm justifies a 10 
percent rating, at no time have there been findings that show 
such limitation of motion of inter-incisal range or range of 
lateral excursion, either separately or added together, as to 
warrant a rating in excess of 10 percent.  Simply put, there 
is no basis for a higher evaluation under Diagnostic Code 
9905.  See 38 C.F.R. § 4.150.   Additionally, the findings on 
examinations since the effective date of service connection 
do not show additional disability or functional loss due to 
pain, fatigue and weakness as contemplated in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  See also 38 C.F.R. §§ 4.40, 
4.45.

The Board has considered staged ratings, under Fenderson v. 
West, 12 Vet. App. 119 (1999), but concludes that they are 
not warranted.

The Board has also considered rating the veteran's mandible 
fracture residuals under other Diagnostic Codes, however, 
without additional disability involving osteomyelitis, or 
loss, malunion or nonunion of the mandible, no other Code 
under 38 C.F.R. § 4.150 is applicable.  

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a).  Here, 
there is no showing that the veteran's service-connected 
residuals of a bilateral mandibular fracture presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the veteran has not been hospitalized 
for this disability during the appeal period.  In the absence 
of evidence of the need for frequent hospitalization or 
marked interference with employment, referral of the case for 
consideration of an extra-schedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 10 percent for residuals of 
a bilateral mandibular fracture is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The Board 
notes that recent pertinent caselaw has provided additional 
guidance as to the exact nature and extent of these duties.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and 
see also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 
5, 2006).  In the matter involving the veteran's claim for a 
higher rating for his service-connected left ankle disorder, 
VA did not adequately comply with the duty to notify and 
assist as required under the VCAA, especially in light of 
recent pertinent caselaw.  Specifically, VA never sent the 
veteran a letter providing him the notices required regarding 
this issue.      
 
Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to an initial rating in excess of 10 
percent for the residuals of his left 
ankle injury, which provides the notices 
required under the relevant portions of 
the VCAA, its implementing regulations, 
and pertinent caselaw.  

2.  After the veteran has had sufficient 
time to provide any response to the VCAA 
notification letter, the RO should review 
the record and readjudicate the issue.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


